DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
transmitting unit – paragraph [0053], document processing unit 503 inside the document management apparatus;
blockchain cooperation unit – paragraph [0046], blockchain application 406 inside image forming apparatus 101;
providing unit – paragraph [0032], local user interface control unit 400 I the image forming apparatus;
printing unit – printer 210 in Fig. 2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka (US 2020/0341702) in view of Assenmacher (US 2019/0171849).
(1) regarding claim 1:
Kosaka ‘702 discloses an image forming apparatus that cooperates with a management service which receives electronic data via a network and stores the electronic data (image forming apparatus 1 in Fig. 1 with is connected and communicating with server 3 which manages all electronic data received and stores it (paragraph [0016] and [0018])) and a blockchain service which manages information about the stored electronic data on a block-by-block basis (paragraph [0050], blockchain service managing data block by block) and, upon defining association of each block with a previous and/or subsequent block, manages a plurality of blocks with a plurality of nodes (paragraph [0058], where the association of the blocks is established before managing the blocks), the image forming apparatus comprising: 
a transmitting unit configured to transmit, to the management service electronic data generated based on an original read by a scanner of the image forming apparatus (paragraph [0028]-[0029], where the data being transmitted can be scanned data from 
a blockchain cooperation unit configured to transmit information about the electronic data to the blockchain service (paragraph [0058]-[0059], where the division part transmits information about the electronic data to the blockchain service), 
Kosaka ‘702 discloses all the subject matter as described above except wherein, based on receiving an instruction for using the blockchain service from the user, after the electronic data is transmitted and stored in the management service, the blockchain cooperation unit transmits, to the blockchain service, information about the electronic data including information indicating that storing of the electronic data transmitted has been completed.  
However, Assenmacher ‘849 teaches wherein, based on receiving an instruction for using the blockchain service from the user, after the electronic data is transmitted and stored in the management service, the blockchain cooperation unit transmits, to the blockchain service, information about the electronic data including information indicating that storing of the electronic data transmitted has been completed (paragraph [0137], where after storing is completed, it is notified to the system).
Having a system of Assenmacher ‘849 reference and then given the well-established teaching of Kosaka ‘702 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kosaka ‘702 to include the limitations as taught by Assenmacher ‘849 because this allows to use the blockchain to record data, other than financial transactions, 

(2) regarding claims 7 and 13:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

Allowable Subject Matter
Claims 2-6, 8-12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claims 2, 8 and 14 disclose the unique and distinct limitations of “wherein, when not receiving an instruction for using the blockchain service from the user, after the electronic data transmitted by the transmitting unit is stored in the management service, the blockchain cooperation unit does not transmit, to the blockchain service, information about the electronic data including information indicating that storing of the electronic data transmitted by the transmitting unit has been completed”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
B. Claims 3, 9 and 15 disclose the unique and distinct limitations of “a providing unit configured to provide a registration screen used to receive an instruction for storing the electronic data in the management service and used to receive scan setting for generating the electronic data (paragraph [0029], where the operation panel 16 allows the user to make an input for storing a job (electronic data) and select a scanning option) and an instruction for using the blockchain service”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
C. Claims 4, 10 and 16 disclose the unique and distinct limitations of “a printing unit configured to acquire the electronic data from the management service and print the acquired electronic data, wherein the printing unit performs printing in response to the blockchain cooperation unit confirming that a hash value of the acquired electronic data matches a hash value included in the information about the electronic data registered with the blockchain service”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claims 5, 11, and 17 depend on claims 4, 10 and 16 respectively, therefore a similar analysis applies.
D. Claims 6, 12 and 18 disclose the unique and distinct limitations of “wherein, when receiving an instruction for verifying an original, the blockchain cooperation unit acquires a hash value from the generated electronic data, transmits the acquired hash value together with a request for verification to the blockchain service, receives a result of verification as a response, and displays the received result”, either alone or in combination, the applied prior art does not teach the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675